OPINION — AG — THE OKLAHOMA STATE PERSONNEL BOARD IN ESTABLISHING THE MINIMUM QUALIFICATIONS FOR AGENTS AND INSPECTORS OF THE OKLAHOMA ALCOHOLIC BEVERAGE CONTROL BOARD, IS NOT NOW BOUND BY THE DIRECTIVE CONTAINED IN 37 O.S. 1963 Supp., 570 [37-570] (37 O.S. 1971 570 [37-570]), SINCE THE LATTER IN TURN ADOPTS THE LANGUAGE OF A STATUTE THAT WAS REPEALED BEFORE ITS ATTEMPTED ADOPTION.  CITE: 74 O.S. 1961 805 [74-805], 47 O.S. 1961 365 [47-365], 47 O.S. 1961, 2-105 [47-2-105], 47 O.S. 1961 365 [47-365] [47-365] (CHARLES OWENS)